Exhibit 10.10
 
 
PURCHASE AGREEMENT
 
This Purchase Agreement (this “Agreement”) is made and entered into as of July
12, 2012, by and between PositiveID Corporation, a Delaware corporation (the
“Company”), and Ironridge Technology Co., a division of Ironridge Global IV,
Ltd., a British Virgin Islands business company (the “Purchaser”).


Recitals


A.           The parties made and entered into a Securities Purchase Agreement
(“SPA”) as of January 13, 2012.  Capitalized terms used in this Agreement and
not otherwise defined shall have the meanings ascribed to them in the SPA.
 
B.           The SPA terminated pursuant to Section 7.2(a)(iii) thereof, when
the Registration Statement was not declared effective by the Commission by April
26, 2012, the 90th calendar day following Stockholder Approval.
 
Agreement
 
In consideration of the foregoing, and the promises and covenants herein
contained, the receipt and sufficiency of which are hereby acknowledged by the
parties hereto, the Company and Purchaser, intending to be legally bound, hereby
agree as follows:
 
ARTICLE I.
SHARE ISSUANCE
 
1.1           In full and complete satisfaction of any obligation of the Company
to issue the Success Fee Shares pursuant to Section 2.3(b)(iii) of the SPA, the
Company shall promptly issue to Purchaser 500 shares of Series F Preferred Stock
(the “Series F Preferred Stock”) of Company (“Shares”).
 
1.2           This Agreement shall constitute the Preferred Stock Purchase
Agreement pursuant to which the Shares are issued to the Purchaser, and the
“Announcement Date” with respect to a share of Series F Preferred Stock shall
mean the Trading Day immediately following that Trading Day, during the 20
Trading Day period immediately following the date of receipt of a Conversion
Notice with respect to such share of Series F Preferred Stock, on which the
Closing Price of a share of Common Stock is closest to, without going over, the
arithmetic average of the individual daily volume weighted average prices for
the lowest three Trading Days during such 20 Trading Day period.
 
ARTICLE II.
REPRESENTATIONS AND WARRANTIES
 
2.1           Representations and Warranties of the Company.  The Company hereby
represents and warrants to, and as applicable covenants with, Purchaser as of
the date hereof:
 
(a)           Organization and Qualification.  The Company is an entity duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, with the requisite power and authority to own
and use its properties and assets and to carry on its business as currently
conducted.  The Company is not in violation or default of any of the provisions
of its certificate of incorporation, bylaws or other organizational or charter
documents.
 
 
Page 1

--------------------------------------------------------------------------------

 
 
(b)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder.  The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of the Company and no further
consent or action is required by the Company.  This Agreement has been, or upon
delivery will be, duly executed by the Company and, when delivered in accordance
with the terms hereof, will constitute the valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except
(a) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (b) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (c) insofar as indemnification and contribution
provisions may be limited by applicable law.
 
(c)           No Conflicts.  The execution, delivery and performance of this
Agreement by Company, the issuance and sale of the Shares, and the shares of
Common Stock into which they are convertible (the “Conversion Shares,” and
collectively with the Shares, the “Securities”), and the consummation by the
Company of the other transactions contemplated hereby do not and will not (a)
conflict with or violate any provision of the Company’s certificate of
incorporation, bylaws or other organizational or charter documents, or (b)
conflict with or result in a violation of any material law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company is subject (including federal and
state securities laws and regulations), or by which any property or asset of
Company is bound or affected, except in the case of clause (b), such as could
not have or reasonably be expected to result in a Material Adverse Effect.
 
(d)           Litigation.  There is no action, suit, inquiry, notice of
violation, Proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign), which could adversely affect or
challenges the legality, validity or enforceability of this Agreement or the
Securities.
 
(e)           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of this Agreement, other than
the required federal and state securities filings and such filings and approvals
as are required to be made or obtained under the applicable Trading Market rules
in connection with the transactions contemplated hereby, each of which has been,
or if not yet required to be filed will be, timely filed.
 
(f)           Issuance of the Shares.  The Securities are duly authorized and,
when issued in accordance with this Agreement, will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens.  The Company will
reserve from its duly authorized capital stock a number of shares of Common
Stock for issuance of the Conversion Shares at least equal to the number of
Conversion Shares which could be issued pursuant to the terms of the Shares.
 
 
Page 2

--------------------------------------------------------------------------------

 
 
(g)           Disclosure; Non-Public Information.  Except with respect to the
information that will be, and to the extent that it actually is timely publicly
disclosed by the Company, and notwithstanding any other provision, neither the
Company nor any other Person acting on its behalf has provided Purchaser or its
agents or counsel with any information that constitutes or might constitute
material, non-public information, including without limitation this
Agreement.  There is no adverse material information regarding the Company that
has not been publicly disclosed prior to the date of this Agreement.  The
Company understands and confirms that Purchaser will rely on the foregoing
representations and covenants in effecting transactions in securities of
Company.
 
(h)           No Integrated Offering.   Neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to be integrated with prior offerings by the Company that cause a
violation of the Securities Act or any applicable stockholder approval
provisions.
 
(i)           Private Placement. Assuming the accuracy of the Purchaser
representations and warranties set forth in Section 2.2, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchaser as contemplated hereby.
 
(j)           No General Solicitation.  Neither the Company nor any person
acting on behalf of the Company has offered or sold any of the Shares by any
form of general solicitation or general advertising.  The Company has offered
the Shares for sale only to the Purchaser.
 
(k)           Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Shares, will not be or be
an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company will conduct its business in a
manner so that it will not become subject to the Investment Company Act.
 
2.2           Representations and Warranties of the Purchaser.  Purchaser hereby
represents and warrants as of the date hereof to the Company as follows:(a)
 
(b)           Organization; Authority.  Purchaser is an entity validly existing
and in good standing under the laws of the jurisdiction of its organization with
full right, company power and authority to enter into and to consummate the
transactions contemplated by the Agreement and otherwise to carry out its
obligations thereunder.  The execution, delivery and performance by Purchaser of
the transactions contemplated by this Agreement have been duly authorized by all
necessary company or similar action on the part of Purchaser.  This Agreement
has been, or will be, duly executed by Purchaser, and when delivered by
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of Purchaser, enforceable against it in accordance
with its terms, except (a) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (b) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies, and (c) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
 
Page 3

--------------------------------------------------------------------------------

 
 
(c)           Own Account.  Purchaser understands that the Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Shares as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Shares in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Shares
(this representation and warranty not limiting the Purchaser’s right to sell the
Shares pursuant to the Registration Statement or otherwise in compliance with
applicable federal and state securities laws) in violation of the Securities Act
or any applicable state securities law.  Purchaser is acquiring the Shares
hereunder in the ordinary course of its business.
 
(d)           Purchaser Status.  At the time the Purchaser was offered the
Shares, it was, and on the date hereof it is, either: (i) an “accredited
investor” as defined in Rule 501(a) under the Securities Act or (ii) a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act.  Purchaser is not required to be registered as a broker-dealer under
Section 15 of the Exchange Act.
 
(e)           Experience of Purchaser.  Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment.  Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.
 
(f)           General Solicitation.  Purchaser is not purchasing the Securities
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
(g)           Short Sales. The Purchaser has never maintained a short position
in the Common Stock and does not currently maintain a short position in the
Common Stock.  For so long as the Purchaser holds any Shares, the Purchaser will
not effect any Short Sale that would create a net short position for the
Purchaser.
 
 
Page 4

--------------------------------------------------------------------------------

 
 
ARTICLE III.
OTHER AGREEMENTS OF THE PARTIES
 
3.1           Transfer Restrictions.   (a)
 
(a)           The Securities may only be disposed of in compliance with state
and federal securities laws.  In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144, the
Company may require the transferor thereof to provide to the Company an opinion
of counsel selected by the transferor and reasonably acceptable to the Company,
the form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act.  As a condition of transfer,
any such transferee shall agree in writing to be bound by the terms of this
Agreement and shall have the rights of the Purchaser under this Agreement, as to
issued Securities only.
 
(b)           The Purchaser agrees to the imprinting, so long as is required by
this Section 3.1, of a legend on any of the Securities in the following form:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
(c)           Certificates evidencing the Conversion Shares shall not contain
any legend (including the legend set forth in Section 3.1(b)), (i) while a
registration statement covering the resale of such Conversion Shares is
effective under the Securities Act, or (ii) following any sale of Conversion
Shares pursuant to Rule 144, or (iii) if such Conversion Shares are eligible for
sale under Rule 144 by a non-Affiliate of the Company without restriction, or
(iv) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission).  The Company shall cause its counsel to issue a
legal opinion to the Company’s transfer agent promptly after a legend is no
longer required if required by the Company’s transfer agent to effect the
removal of the legend hereunder.  The Company agrees that at such time as such
legend is no longer required under this Section 3.1(c), it will, no later than 3
Trading Days following the delivery by the Purchaser to the Company or the
Company’s transfer agent of a certificate representing Conversion Shares issued
with a restrictive legend (such third Trading Day, the “Legend Removal Date”),
deliver or cause to be delivered to the Purchaser a certificate representing
such shares that is free from all restrictive and other legends.  The Company
may not make any notation on its records or give instructions to any transfer
agent of the Company that enlarge the restrictions on transfer set forth in this
Section.  Certificates for Conversion Shares subject to legend removal hereunder
shall be transmitted by the transfer agent of the Company to the Purchaser by
crediting the account of the Purchaser’s prime broker with the DTC system.
 
 
Page 5

--------------------------------------------------------------------------------

 
 
(d)           In addition to the Purchaser’s other available remedies, the
Company shall pay to the Purchaser, in cash, as partial liquidated damages and
not as a penalty, for each $1,000 of Securities (based on the Closing Price of
the Common Stock on the date such Securities are submitted to the Company’s
transfer agent) delivered for removal of the restrictive legend and subject to
Section 3.1(c), the lesser of (i) $10 per Trading Day (increasing to $20 per
Trading Day, 5 Trading Days after such damages have begun to accrue) for each
Trading Day after the Legend Removal Date until such certificate is delivered
without a legend, and (ii)  the difference in the VWAP of the Common Stock on
the Legend Removal Date and on the date the certificate is delivered without a
legend; provided, however, that such delay in the legend removal is the direct
result of the actions of the Company and provided further, that the VWAP of the
Common Stock has decreased from the Legend Removal Date to the date the
certificate is delivered without the legend.  Nothing herein shall limit the
Purchaser’s right to pursue actual damages for the Company’s failure to deliver
certificates representing any Securities as required by the Transaction
Documents, and the Purchaser shall have the right to pursue all remedies
available to it at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.
 
(e)           Purchaser agrees that the removal of the restrictive legend from
certificates representing Securities as set forth in this Section 3.1 is
predicated upon the Company’s reliance that the Purchaser will sell any
Securities pursuant to either the registration requirements of the Securities
Act, including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a Registration Statement,
they will be sold in compliance with the plan of distribution set forth therein.
 
3.2           Furnishing of Information.  As long as Purchaser owns any
Securities, the Company covenants to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act.  As long as the Purchaser owns any Securities, if the Company is
not required to file reports pursuant to the Exchange Act, it will prepare and
furnish to the Purchaser and make publicly available in accordance with Rule
144(c) such information as is required for the Purchaser to sell the Securities
under Rule 144. The Company further covenants that it will take such further
action as any holder of Securities may reasonably request, to the extent
required from time to time to enable such Person to sell such Securities without
registration under the Securities Act within the requirements of the exemption
provided by Rule 144.
 
3.3           Integration.  The Company shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities to the Purchaser or that
would be integrated with the offer or sale of the Securities for purposes of the
rules and regulations of any Trading Market such that it would require
stockholder approval prior to the closing of such other transaction unless
stockholder approval is obtained before the closing of such subsequent
transaction. 3.4
 
3.5           Shareholder Rights Plan.  No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that the
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that the Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Securities under the
Transaction Documents or under any other agreement between the Company and the
Purchaser.
 
 
Page 6

--------------------------------------------------------------------------------

 
 
3.6           Non-Public Information.  Except with respect to the material terms
and conditions of the transactions contemplated by this Agreement, the Company
covenants and agrees that neither it nor any other Person acting on its behalf
will provide the Purchaser or its agents or counsel with any information that
the Company believes constitutes material non-public information.  The Company
understands and confirms that the Purchaser shall be relying on the foregoing
representations in effecting transactions in securities of the Company.
 
3.7           Indemnification of Purchaser.   Subject to the provisions of this
Section 3.6, the Company will indemnify and hold the Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls the Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any the Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against the
Purchaser, or any of its Affiliates, by any stockholder of the Company who is
not an Affiliate of the Purchaser, with respect to any of the transactions
contemplated by the Transaction Documents (unless such action is based upon a
breach of the Purchaser’s representations, warranties or covenants under the
Transaction Documents or any agreements or understandings the Purchaser may have
with any such stockholder or any violations by the Purchaser of state or federal
securities laws or any conduct by the Purchaser which constitutes fraud, gross
negligence, willful misconduct or malfeasance).  If any action shall be brought
against any Purchaser Party in respect of which indemnity may be sought pursuant
to this Agreement, the Purchaser Party shall promptly notify the Company in
writing, and the Company shall have the right to assume the defense thereof with
counsel of its own choosing reasonably acceptable to the Purchaser Party.  Any
Purchaser Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of the Purchaser Party except to the extent that
(i) the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict on any material
issue between the position of the Company and the position of the Purchaser
Party, in which case the Company shall be responsible for the reasonable fees
and expenses of no more than one such separate counsel.  The Company will not be
liable to any Purchaser Party under this Agreement (i) for any settlement by the
Purchaser Party effected without the Company’s prior written consent, which
shall not be unreasonably withheld or delayed; or (ii) to the extent, but only
to the extent that a loss, claim, damage or liability is attributable to any
Purchaser Party’s breach of any of the representations, warranties, covenants or
agreements made by the Purchaser Party in this Agreement or in the other
Transaction Documents.
 
 
Page 7

--------------------------------------------------------------------------------

 
 
3.8           Reservation of Common Stock. The Company will reserve and the
Company shall continue to reserve and keep available at all times, free of
preemptive rights, a sufficient number of shares of Common Stock for the purpose
of enabling the Company to issue the Conversion Shares pursuant to this
Agreement.
 
3.9           Listing of Common Stock. The Company hereby agrees to use best
efforts to maintain the listing or quotation of the Common Stock on a Trading
Market, and as soon as reasonably practicable to list or quote all of the
Conversion Shares on such Trading Market. The Company further agrees, if the
Company applies to have the Common Stock traded on any other Trading Market, it
will include in such application all of the Conversion Shares, and will take
such other action as is necessary to cause all of the Conversion Shares to be
listed or quoted on such other Trading Market as promptly as possible.  The
Company will take all action reasonably necessary to continue the listing and
trading of its Common Stock on a Trading Market and will comply in all respects
with the Company’s reporting, filing and other obligations under the bylaws or
rules of the Trading Market
 
ARTICLE IV.
MISCELLANEOUS
 
4.1           Fees and Expenses.  Except as otherwise provided in this
Agreement, each party will pay the fees and expenses of its own advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of the Transaction Documents.  The Company acknowledges and agrees
that Purchaser’s counsel solely represents Purchaser, and does not represent the
Company or its interests in connection with the Transaction Documents or the
transactions contemplated thereby.  The Company will pay all stamp and other
taxes and duties levied in connection with the sale of the Shares, if any.
 
4.2           Notice.  Unless a different time of day or method of delivery is
set forth in the Transaction Documents, any and all notices or other
communications or deliveries required or permitted to be provided hereunder will
be in writing and will be deemed given and effective on the earliest of:  (a)
the date of transmission, if such notice or communication is delivered via
facsimile prior to 5:00 pm (New York time) on a Trading Day and an electronic
confirmation of delivery is received by the sender, (b) the next Trading Day
after the date of transmission, if such notice or communication is delivered
later than 5:00 pm (New York time) or on a day that is not a Trading Day, (c)
the next Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given.  The addresses for such notices and
communications are those set below, or such other address as may be designated
in writing hereafter, in the same manner, by such Person.
 
If to
Purchaser:                                                                If to
the Company:


Ironridge Technology Co.                                             PositiveID
Corporation
Harbour House, Waterfront Drive                               1690 South
Congress Avenue
PO Box 972, Road Town                                                Suite 200
Tortola, British Virgin Islands                                       Delray
Beach, Florida 33445
Attn:  David
Sims                                                            Attn: William J.
Caragol
Facsimile:
284-494-4771                                                  Facsimile:  561-805-8001
 
 
Page 8

--------------------------------------------------------------------------------

 
 
4.3           Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment or
waiver, by the Company and Purchaser.  No waiver of any default with respect to
any provision, condition or requirement of this Agreement will be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor will any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.
 
4.4           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and will not be deemed to limit or affect
any of the provisions hereof.
 
4.5           Successors and Assigns.  This Agreement will be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of Purchaser, which consent will not be
unreasonably withheld.  Purchaser may not assign its rights under this
Agreement.
 
4.6           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 3.6.
 
4.7           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents will be
governed by and construed and enforced in accordance with the laws of the State
of New York, without regard to the principles of conflicts of law that would
require or permit the application of the laws of any other jurisdiction.  The
parties hereby waive all rights to a trial by jury.  If either party will
commence an action or Proceeding to enforce any provisions of the Transaction
Documents, then the prevailing party in such action or proceeding will be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses reasonably incurred in connection with the investigation,
preparation and prosecution of such action or proceeding.
 
4.8           Survival.  The representations and warranties contained herein
shall survive each Closing and the delivery of the Shares for a period of one
(1) year.
 
4.9           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together will be considered one and the
same agreement and will become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by portable document format, facsimile or electronic transmission,
such signature will create a valid and binding obligation of the party executing
(or on whose behalf such signature is executed) with the same force and effect
as if such signature page were an original thereof.
 
4.10           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement will not in any way be affected
or impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, will incorporate such substitute provision in this Agreement.
 
 
Page 9

--------------------------------------------------------------------------------

 
 
4.11           Replacement of Securities.  If any certificate or instrument
evidencing any Shares is mutilated, lost, stolen or destroyed, Company will
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances will also pay any reasonable third-party costs
associated with the issuance of such replacement certificates.
 
4.12           Arbitration.  Any dispute, controversy, claim or action of any
kind arising out of or relating to this Agreement, or in any way involving the
Company and Purchaser or their respective Affiliates, will be resolved by final
and binding arbitration before a retired judge at JAMS (www.jamsadr.com), or its
successor, in Santa Monica, pursuant to its most Streamlined Arbitration Rules
and Procedures and the Final Offer (or Baseball) Arbitration Option.  Any
interim or final award may be entered and enforced by any court of competent
jurisdiction.  The final award will include the prevailing party’s reasonable
arbitration, expert witness and attorney fees, costs and expenses.
 
4.13           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of
Purchaser and the Company will be entitled to specific performance under the
Transaction Documents, and injunctive relief to prevent any actual or threatened
breach under the Transaction Documents, to the full extent permitted under
federal and state securities laws.
 
4.14           Payment Set Aside.  To the extent that the Company makes a
payment or payments to Purchaser pursuant to any Transaction Document or
Purchaser enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other person under any law,
including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action, then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied will be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred.
 
4.15           Time of the Essence.  Time is of the essence with respect to all
provisions of the Transaction Documents that specify a time for performance.
 
4.16           Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party will not be employed
in the interpretation of the Transaction Documents or any amendments hereto. The
language used in this Agreement will be deemed to be the language chosen by the
parties to express their mutual intent, and no rules of strict construction will
be applied against any party.
 
 
Page 10

--------------------------------------------------------------------------------

 
 
4.17           Entire Agreement.  This Agreement contains the entire agreement
and understanding of the parties, and supersedes all prior and contemporaneous
agreements, term sheets, letters, discussions, communications and
understandings, both oral and written, which the parties acknowledge have been
merged into this Agreement.  No party, representative, attorney or agent has
relied upon any collateral contract, agreement, assurance, promise,
understanding or representation not expressly set forth hereinabove.  The
parties hereby expressly waive all rights and remedies, at law and in equity,
directly or indirectly arising out of or relating to, or which may arise as a
result of, any Person’s reliance on any such assurance.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
 
Company:
           
POSITIVEID CORPORATION
                   
By:
/s/William J. Caragol     Name: William J. Caragol     Title: Chief Executive
Officer    




Purchaser:
           
IRONRIDGE TECHNOLOGY CO.,
   
a division of IRONRIDGE GLOBAL IV, LTD.
                   
By:
/s/Peter Cooper     Name: Peter Cooper     Title: Director    

 
 
Page 11